Coalter, J.
concurred in opinion with the other judges, that the executory bequest, under which the appellees claim the property in question, was limited upon a failure of issue of the first takers, not restrained by any expression in the will, or by any circumstance indicated in it, to a failure of issue within the limits indulged to executory devises; a general, indefinite failure of issue. Therefore, the limitation was void in its creation. It was so, in respect to the real estate, clearly and acknowledgedly : and, as the executory bequest of the personal estate, was limited over in the same words with the executory devise of the real, and was intended to take effect at the same time, upon the same contingency, upon the same failure of issue, the executory bequest of the personal subject was also ineffectual.
Decree reversed, and bill dismissed.